Per Curiam,
On the face of the mortgage it was for the payment of money. There was no sufficient evidence of fraud in its procurement to require the submission of that point to the jury.
On the main contention that this mortgage was a mere security for the husband’s debt or undertaking the law is conclusively settled against the appellant. A wife under the law of this state had the power to mortgage her separate estate to secure her husband’s debt, and the act of 1893 has not taken it away: Kuhn v. Ogilvie, 178 Pa. 303; Herr v. Reinoehl, 209 Pa. 483.
Judgment affirmed.